Citation Nr: 1545077	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-15 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1968 to October 1968.  

This matter comes to the Board of Veterans' Appeals on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding is associated with the Virtual VA file.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file does not contain any documents.  The Virtual VA file contains the June 2014 Board hearing transcript and VA treatment records dated from February 1995 to February 2012.  The remaining documents are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1996 rating decision, the RO denied a claim for service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the December 1996 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision that denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the December 1996 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously considered and denied the Veteran's claim for service connection for PTSD in a December 1996 rating decision.  In that decision, the RO found that the Veteran's PTSD was not based on an in-service stressor, but rather on a traumatic childhood.  It was also noted that his service treatment records were negative for complaints or treatment related to PTSD.  The Veteran was notified of the December 1996 rating decision and his appellate rights in a December 1996 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the December 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

At the time of the December 1996 rating decision, the evidence of record included the Veteran's statements, service treatment records, a February 1995 VA treatment record, and Boston City Hospital treatment records dated from November 1986 to October 1995.  In the Veteran's September 1996 claim, he stated that he received a medical discharge from basic training as a result of mental problems, including comprehension and memory impairment.  He reported receiving treatment for mental problems over the course of two days in October 1978.  Before his active duty began, a September 9, 1978, screening physical examination shows that the Veteran denied having a nervous condition; an illness or injury requiring repeated treatment by a doctor; or an addiction to drugs or alcohol.  In addition, no psychiatric abnormalities were noted on the Veteran's September 11, 1978, entrance examination.  In his September 1978 Report of Medical History, the Veteran again denied having nervous trouble of any sort as well as a history of depression or excessive worry and loss of memory or amnesia.  The remaining service treatment records only reflect treatment for pseudofolliculitis barbae.

After service, an undated Boston City Hospital record noted that the Veteran was staying in a veterans' shelter and indicated that he had been sober for thirty months following a history of alcohol and crack cocaine use.  In February 1995, a VA treatment record reported that the Veteran had witnessed several episodes of violence and abuse as a child, including the abuse and rape of his mother.  The record also stated that the Veteran had behaved violently towards his mother at one time.  The Veteran reported that he thought of ways to hurt people, even though he did not have an intention of doing so.  He was given an assessment of PTSD, and the record indicated that this diagnosis was based on the Veteran's traumatic childhood.  The assessment also documented that the Veteran was homeless and that he had a history of antisocial behavior with incarceration as well as a history of heavy substance abuse.

The Board notes that new evidence was apparently received by the RO prior to the expiration of the appeal period for the December 1996 decision.  When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  The evidence consisted of VA treatment records dated from February 1995 to May 1997.  These records discussed the Veteran's childhood trauma, his substance abuse, violent behavior, and homelessness.  Thus, while this evidence is new, it is also cumulative and redundant of the evidence previously considered.  Therefore, this evidence is not new and material, and 38 C.F.R. § 3.156(b) does not apply.

In November 2011, the Veteran submitted a claim for service connection for an acquired psychiatric disorder.  The evidence submitted after the December 1996 rating decision includes the Veteran's statements, the June 2014 hearing transcript, VA treatment records dated from February 1995 to March 2014, and Boston City Medical Center treatment records dated from May 2008 to April 2011.

In November 2009, a record from Boston City Medical Center noted that the Veteran had a history of bipolar disorder and anxiety disorder.  Boston City Medical Center records from December 2009 and January 2011 documented cocaine use by the Veteran.  In February 2011, a VA treatment record described the Veteran's childhood trauma and noted that he left the military due to being unable to tolerate the drill sergeant yelling at him during basic training.  The record then questioned whether this incident was trauma-related.  In a December 2011 VA treatment record, the Veteran reported that he was diagnosed with PTSD at the age of eight and saw a therapist after witnessing the rape of his mother.  He also reportedly began using alcohol at the age of thirteen and cocaine at the age of twenty.  The Veteran was given an initial diagnosis of nonmilitary-related PTSD, adjustment disorder, mood disorder, and alcohol abuse/dependency.  In March 2014, a VA treatment record revealed that the Veteran was hospitalized due to suicidal ideation that was resolved, and his discharge diagnoses also included alcohol use disorder, cocaine use disorder, heroin use disorder, nicotine use disorder, and the Veteran's reported impulse control disorder.

During the June 2014 hearing, the Veteran's representative claimed that the Veteran's PTSD had preexisted service and been aggravated by his active duty.  See June 2014 Hearing Transcript (Tr.), page 4-6.  The Veteran testified that once in service, being yelled at by his drill sergeant caused his PTSD to worsen.  See Tr., page 7.  He also reported that he turned to drugs to manage his PTSD.  See Tr., page 8.  The Board notes that the Veteran's testimony raises a new theory of service connection based on aggravation of preexisting PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Consequently, although the Veteran has raised a new theory of entitlement, he is nonetheless required to submit new and material evidence to reopen the claim for service connection.

The Board finds that the evidence received since the December 1996 rating decision is new and material.  The Veteran' new theory that his PTSD preexisted service and was aggravated therein is supported by the December 2011 VA treatment record containing the Veteran's report that he was diagnosed with PTSD prior to service.  During the June 2014 hearing, the Veteran also provided information regarding the in-service events that aggravated his PTSD.  The Veteran is competent to report what a doctor told him and events that he observed during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, this evidence is presumed to be credible for the purposes of reopening the claims.  Justus v Principi, 3 Vet. App. 510 (1992).  For these reasons, the Board finds that new and material evidence has been received that is sufficient to reopen the claim for service connection for PTSD.  However, further development is required before the Board can address the merits of the Veteran's claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.





REMAND

Although the claims file contains a copy of the Veteran's DD Form 214, there are no other service personnel records available for review.  The Veteran has asserted that he received a medical discharge from basic training as a result of mental problems, including comprehension and memory impairment.  Thus, on remand, any available service personnel records should be secured.

Moreover, the Veteran has not been afforded a VA examination in connection with his claim.  The evidence indicates that he has a current diagnosis of PTSD.  See December 2011 VA treatment record.  During the June 2014 hearing, the Veteran and his representative asserted that the Veteran's PTSD preexisted his military service and was aggravated by in-service events.  See June 2014 Hearing Transcript (Tr., page 5-7).  However, the Veteran's September 1978 entrance examination did not note any that any psychiatric abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  To rebut this presumption, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Therefore, the Board finds that a VA examination and medical opinion are needed in this case.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

In addition, the claims file does not contain any Social Security Administration (SSA) records.  In an October 2011 VA treatment record, the Veteran reported that he receives SSA disability benefits.  VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

The Veteran also appears to receive treatment from the VA Boston Healthcare System.  Updated treatment records should be obtained in light of the remand.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the Veteran's complete service personnel records, to include any records pertaining to his discharge.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Boston Healthcare System dated since March 2014.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim in November 2011 or within close proximity thereto.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.

If the PTSD diagnosis is deemed appropriate, the VA examiner should answer the following questions:

(a)  Is there clear and unmistakable (undebatable) evidence that PTSD existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) is yes, is there clear and unmistakable evidence that there was no permanent increase in disability during service or clear and unmistakable evidence that any increase in disability was due to the natural progress of the preexisting disorder?
.
(c)  If the answer to question (a) is no and there is a verified stressor, the examiner should state whether the Veteran's PTSD is related to the verified in-service stressor.

In rendering his or her opinion, the examiner should address the following:  1) the testimony from the Veteran and his representative during the June 2014 hearing that the Veteran's PTSD existed prior to service and worsened during service as a result of the Veteran being yelled at by his drill sergeant; 2) the testimony from the June 2014 hearing that the Veteran's PTSD was manageable before service and that he was able to successfully graduate from a high school that had a difficult environment before enlistment;  3) the September 1978 entrance examination finding that there were no psychiatric abnormalities; 4) the Veteran's denial of having psychiatric or substance abuse problems in the September 1978 medical history report; 5) the Veteran's June 2014 testimony that he used drugs to manage his PTSD; 6) the VA treatment record that stated that the Veteran began to use alcohol at age 13 and cocaine at age 20; 7) the December 2011 VA treatment record in which the Veteran reported undergoing therapy as a child and being diagnosed with PTSD at age 8 after witnessing the rape of his mother; 8) the February 1995 VA treatment record's assessment of PTSD based on the Veteran's traumatic childhood; and 9) the December 2011 VA treatment record that noted that the Veteran had an initial diagnosis of nonmilitary-related PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


